Citation Nr: 0901145	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  

The veteran served in Vietnam from September 1968 to August 
1969.  Evidence submitted in support of this PTSD claim 
includes service records showing the veteran's duty as a 
gunner, assistant gunner, and prime mover driver; a 
separation examination showing that the veteran suffered ear 
trauma as a result of artillery fire; service medical records 
indicating treatment for ear injuries, a VA examination, and 
internet articles.  The veteran also submitted his 
commendation citation, which recognized the veteran for his 
technical proficiency in all facets of the artillery gunnery, 
which contributed significantly to his unit's enviable combat 
record.  Specifically, the veteran indicated that while 
serving as assistant gunner that he was in combat that 
resulted in the deaths of 6 US soldiers and several enemy 
soldiers.  The veteran stated that the incident occurred in 
February 1969.  The veteran's records show him as a member of 
B Btry 2dBn40 Arty 199th Inf Bde, USARPAC.  He indicated that 
the incident occurred at the Fire Base Camp northwest of 
Saigon.  Given the foregoing, on remand, the RO should 
request that the U.S. Army and Joint Services Records 
Research Center (JSRRC) attempt to obtain corroborating 
evidence of the veteran's claimed in-service stressor.  

If any of the veteran's claimed in-service stressors are 
corroborated by JSRRC, then the veteran should be afforded a 
VA examination to assess the nature and etiology of his 
claimed PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
thoroughly and prepare a summary of all of 
the veteran's claimed in-service 
stressors.  This summary of stressors, 
with specific details regarding the 
veteran's alleged in-service stressors, 
and all associated documents (such as the 
veteran's service personnel records), 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
JSRRC should be requested to attempt 
corroboration of the veteran's claimed in-
service stressors, including whether the 
veteran was involved in combat in February 
1969 that resulted in the deaths of 6 US 
soldiers as well as the deaths of enemy 
soldiers while stationed with B Btry 
2dBn40 Arty 199th Inf Bde, USARPAC while at 
the Fire Base Camp northwest of Saigon.

2.  Thereafter, if, and only if, the 
alleged in-service stressor is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.  The claims folder 
must be made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether the veteran's 
symptomatology meets the criteria for a 
diagnosis of PTSD.  The stressor 
supporting the diagnosis must be 
identified by the examiner.

3.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




